             Case 2:20-cr-00011-JAM Document 104 Filed 09/13/21 Page 1 of 2



 1
     THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
                           IN THE UNITED STATES DISTRICT COURT
 6
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8                                                  )
 9   UNITED STATES OF AMERICA,                      )   Case No.: 2:20-cr-00011-JAM
               Plaintiff,                           )
10                                                  )   STIPULATION AND ORDER
            v.                                      )   CONTINUANCE OF JUDGMENT AND
11                                                  )   SENTENCING
     RAUL HERRAS COVARRUBIAS,                       )
12                                                  )
13                 Defendant.                       )
                                                    )
14
15
            IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
16
     Judgment and Sentencing scheduled for October 26, 2021, is continued to December 14,
17
     2021, at 9:30 a.m. in the same courtroom. Defense counsel needs additional time to
18
     prepare for sentencing. Justin Lee, Assistant United States Attorney, and Thomas A.
19
     Johnson, Defendant’s attorney, agree to this continuance. The assigned probation officer
20
     is available on the newly requested date. The PSR schedule is to be amended as follows:
21
     Judgment and Sentencing date:                             December 14, 2021
22
23
     Reply or Statement                                        December 7, 2021
24
     Motion for Correction of the Pre-Sentence
25
     Report shall be filed with the court and                  November 30, 2021
26   served on the Probation Officer and opposing
     counsel no later than:
27
28



                                                                                                1
              Case 2:20-cr-00011-JAM Document 104 Filed 09/13/21 Page 2 of 2


     The Pre-Sentence Report shall be filed with
 1
     the court and disclosed to counsel no later              November 16, 2021
 2   than:

 3   Counsel’s written objections to the Pre-
     Sentence Report shall be delivered to the                November 2, 2021
 4
     Probation Officer and opposing counsel
 5   no later than:

 6   The proposed Pre-Sentence Report                         October 19, 2021
 7   shall be disclosed to counsel no later than:

 8
 9
10   IT IS SO STIPULATED.
11
     Dated: September 9, 2021                                 /s/ Thomas A. Johnson
12
                                                              THOMAS A. JOHNSON
13                                                            Attorney for Raul Covarrubias
14
15                                                            PHILLIP A. TALBERT
                                                              Acting United States Attorney
16
17   Dated: September 9, 2021                                 /s/ Justin Lee
                                                              JUSTIN LEE
18                                                            Assistant U.S. Attorney
19
20                                                  ORDER
21
22          IT IS SO ORDERED.
23
      Dated: September 13, 2021                      /s/ John A. Mendez
24                                                   THE HONORABLE JOHN A. MENDEZ
25                                                   UNITED STATES DISTRICT COURT JUDGE

26
27
28



                                                                                              2
